 


109 HRES 570 IH: Providing for consideration of the bill (H.R. 3925) to provide that a Federal public safety position may not be held by any political appointee who does not meet certain minimum requirements. 
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 570 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Waxman submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3925) to provide that a Federal public safety position may not be held by any political appointee who does not meet certain minimum requirements.  
 
 
That immediately upon the adoption of this resolution the House shall without intervention of any point of order consider in the House the bill (H.R. 3925) to provide that a Federal public safety position may not be held by any political appointee who does not meet certain minimum requirements. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Government Reform; and (2) one motion to recommit. 
 
